Citation Nr: 1638849	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  08-22 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, including as due to an undiagnosed illness.

2.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA), stroke.

3.  Entitlement to service connection for positional vertigo, to include benign paroxysmal vertigo, including as due to an undiagnosed illness.

4.  Entitlement to service connection for bilateral pes planus.

5.  Entitlement to service connection for a sinus condition, including as due to an undiagnosed illness. 

6.  Entitlement to service connection for a lumbar spine disorder.

7.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U. S. Army from May 1984 to February 1987 and from January to October 1991, including in the Southwest Asia Theater of Operations during the Persian Gulf War.  Between these two periods of service, and following the latter period, he also served in the Army Reserves and National Guard, respectively.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2008, the Veteran testified at a hearing before a local hearing officer at the RO.  A transcript of the hearing is of record.  

In February 2012, the Board remanded these claims to the RO via the Appeals Management Center (AMC) for further development and consideration. 

The Board once again remanded this matter for further development in January 2015.  As will be discussed in greater detail below, additional development is warranted on numerous issues.  

When this matter was previously before the Board in January 2015, one of the issues listed was service connection for low arch pronation.  The condition has now been diagnosed as pes planus.  As such, the Board has rephrased the issue of the title page of this decision.  

At the time of the prior remand, the Board also had listed on the tile page of the decision the issue of service connection for positional vertigo, including as due to an undiagnosed illness, and the issue of service connection for benign paroxysmal (chronic sinus), including as due to an undiagnosed illness as separate issues being before the Board.  Based upon the Veteran's contentions, and the results of the most recent VA examinations, the Board as rephrased the issues as service connection for positional vertigo, to include benign paroxysmal vertigo, including as due to an undiagnosed illness, and service connection for a sinus condition, including as due to an undiagnosed illness.

The issues of service connection for residuals of a CVA, i.e., stroke; service connection for positional vertigo, to include benign paroxysmal vertigo, including as due to an undiagnosed illness; service connection for bilateral pes planus; service connection for a chronic sinus condition, including as due to an undiagnosed illness; service connection for a cervical spine disorder; service connection for a lumbar spine disorder; and service connection for a right ankle disorder are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran experienced neither a vascular injury or disease in service nor chronic symptoms of hypertension during service.

2.  Symptoms of hypertension have not been continuous since separation from service, and hypertension did not manifest to a compensable degree in the year following separation from service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.310 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 11   (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261 (b)(2) (West 2014).  In addition, the notice requirements of the VCAA apply to all five elements of a claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

As to the issue of service connection for hypertension, the RO, in a May 2007 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The May 2007 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent treatment records, service, VA, and private, have been obtained and associated with the record.  The Board does note, that as part of the February 2012 remand, service personnel records from the Veteran's period of service were obtained.  The RO complied with the directives of the Board remand. 

As it relates to hypertension, in accordance with the January 2015 Board remand, the Veteran was afforded a VA examination in June 2015.  The results from this examination as well as the opinion rendered is sufficient in order to properly address the claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate for rating purposes, because it was performed by a medical professional, was based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria along with providing the necessary opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303   (2007) (holding that VA must provide an examination that is adequate for rating purposes).

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements.  He also appeared at a hearing before a local hearing officer.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal. Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. 

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101 (21),(24); 38 C.F.R. § 3.6 (a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

As it relates to a qualifying chronic disability, service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1) (VA has issued an interim final rule extending this date to December 31, 2016).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.  A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the VA Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117 (a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2),(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the VA Secretary the authority to determine whether additional illnesses are 'medically unexplained chronic multisymptom illnesses' as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 1,997 (Oct. 7, 2010).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317 (d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (d)(2).  The Persian Gulf War period runs from August 2, 1990 to a date not later than December 31, 2016.  38 U.S.C.A. § 101 (33).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102. 

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to that claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Hypertension will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran maintains that his current hypertension had its onset during his period of active service, to include his period of service in the Gulf War or in the alternative preexisted his period of active service and was aggravated by his period of active service.  

A review of the Veteran's service treatment records reveals that at the time of his April 1984 service enlistment examination, the Veteran was noted to have a blood pressure reading of 150/88.  There was no indication, diagnosis, or report of hypertension noted on the report.  On his April 1984 report of medical history, the Veteran did check the box indicating that he had had high blood pressure.  In the Notes section, it was indicated that the Veteran was noted to have had high blood pressure in 1981.  

In April 1984, the Veteran was seen in an emergency room after he complained of passing out during formation.  A blood pressure reading of 120/80 was recorded at that time.  

In September 1986, the Veteran was seen with complaints of passing out.  A blood pressure reading of 123/71 was recorded at that time.  A diagnosis of questionable vasovagal reaction was rendered.  

At the time of a July 1988 examination, a blood pressure reading of 100/70 was recorded.  Normal findings were recorded for the heart and vascular systems at that time.  On his July 1988 report of medical history, the Veteran checked the no box when asked if he had or ever had high or low blood pressure.  

At the time of a September 1991 examination, a blood pressure reading of 120/70 was recorded.  Normal findings were recorded for the heart and vascular systems at that time.  On his September 1991 report of medical history, the Veteran checked the no box when asked if he had or ever had high or low blood pressure.  

At the time of a November 1992 examination, a blood pressure reading of 114/64 was recorded.  Normal findings were recorded for the heart and vascular systems at that time.  On his November 1992 report of medical history, the Veteran checked the no box when asked if he had or ever had high or low blood pressure.  

At the time of a February 1994 examination, a blood pressure reading of 124/82 was recorded.  Normal findings were recorded for the heart and vascular systems at that time.  On his February 1994 report of medical history, the Veteran checked the no box when asked if he had or ever had high or low blood pressure.  

At the time of a January 1995 examination, normal findings were recorded for the heart and vascular systems at that time.  On his January 1995 report of medical history, the Veteran checked the no box when asked if he had or ever had high or low blood pressure.  

At the time of a February 1996 examination, normal findings were recorded for the heart and vascular systems at that time.  On his February 1996 report of medical history, the Veteran checked the no box when asked if he had or ever had high or low blood pressure.  

At the time of a February 1997 examination, a blood pressure reading of 110/80 was recorded.  Normal findings were again recorded for the heart and vascular systems at that time.  On his February 1997 report of medical history, the Veteran checked the no box when asked if he had or ever had high or low blood pressure.  

At the time of an April 1999 examination, a blood pressure reading of 135/82 was recorded.  Normal findings were recorded for the heart and vascular systems at that time.  On his April 1999 report of medical history, the Veteran checked the no box when asked if he had or ever had high or low blood pressure.  

At the time of a March 2000 examination, a blood pressure reading of 120/80 was recorded.  Normal findings were recorded for the heart and vascular systems at that time.  On his March 2000 report of medical history, the Veteran again checked the no box when asked if he had or ever had high or low blood pressure.  

At the time of a February 2001 examination, a blood pressure reading of 110/60 was recorded.  Normal findings were recorded for the heart and vascular systems at that time.  On his February 2001 report of medical history, the Veteran checked the no box when asked if he had or ever had high or low blood pressure.  

At the time of a February 2002 examination, a blood pressure reading of 120/88 was recorded.  Normal findings were again recorded for the heart and vascular systems at that time.  The Veteran did not report nor were there any notations of high blood pressure or hypertension on his February 2002 report of medical history.  

At the time of a January 2003 examination, a blood pressure reading of 110/72 was recorded.  Normal findings were recorded for the heart and vascular systems at that time.  The Veteran did not report nor were there any notations of high blood pressure or hypertension on his January 2003 report of medical history.  

At the time of a December 2005 medical review, the Veteran was noted to have high blood pressure.  The Veteran was again noted to be receiving treatment for high blood pressure at a March 2006 medical review examination.  

In conjunction with his claim and in accordance with the January 2015 Board remand, the Veteran was afforded a VA examination in June 2015.  Following examination, the examiner rendered the following opinion:  The Veteran's hypertension was less likely than not incurred in or caused by a claimed inservice injury, event, or illness.  The examiner noted that according to the medical data available in the service treatment records, VA medical records, and private treatment records, the Veteran's hypertension condition began in 2005.  It was noted that although the Veteran mentioned a past history of high blood pressure on the entrance examination, the examiner did not note or verify that this condition existed; therefore, it was assumed that the Veteran was sound (did not have hypertension) at the time of entrance into active duty.  Subsequently, at all the medical evaluations where blood pressure was recorded during active duty and until separation, the Veteran's blood pressure values were normal.  The examiner observed that even during visits to the emergency room services due to passing out episodes, diagnosed as vasovagal reactions, blood pressure readings were normal.  The examiner stated that because the Veteran's blood pressure was always normal during active service examinations, neither headaches nor insomnia problems could be attributed to a hypertension condition.  The examiner indicated that the present data clearly mentioned a diagnosis of hypertension in December 2005, which occurred several years after active service.  

The examiner further noted that a vasovagal reaction was a sudden drop of blood pressure that occurred in response to a stressful stimuli, like emotional stress or pain, among other causes.  She noted that the vagal nerve was stimulated resulting in a drop that led to fainting or syncope.  The examiner indicated that the medical literature recognized that vasovagal episodes could occur in normal healthy individuals and did not constitute a specific symptom of hypertension.  The examiner further noted that medical literature also did not support that an etiological link existed between hypertension and exposure to fumes, dust, or smoke.  

As discussed above, the weight of the evidence demonstrates that the Veteran has been diagnosed with hypertension.  Because this condition has a specific diagnosis, it is not an undiagnosed illness and service connection under 38 C.F.R. § 3.317 is not warranted.

As to the Veteran's claim that his hypertension pre-existed his period of active service and was aggravated by service, while the Veteran was noted to have one elevated blood pressure on his April 1984 service entrance examination, there was no diagnosis of hypertension rendered at that time.  Moreover, as indicated under Diagnostic Code 7101, hypertension means diastolic blood pressure predominantly 90mm or greater, and isolated systolic hypertension means systolic blood pressure that is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104, Note (1).  The Veteran's reported blood pressure does not reveal hypertension as defined by VA regulations.  Thus, the Veteran was not clearly and unmistakably shown to have hypertension prior to entering service.  As such, he is presumed to have been in sound condition at time of entry.  In addition, even if hypertension were found to have existed prior to service, the Veteran was not shown to have hypertension prior to 2005, as evidenced by normal blood pressure readings being reported on examinations performed from 1988 through 2003.  Thus, there could be no finding of aggravation as a result of service.  

The Board next finds that the weight of the evidence shows that no vascular injury or disease occurred during a period of active service, and no chronic symptoms of hypertension were manifested during active service.  The active duty service treatment records show no complaint of, diagnosis of, or treatment for a vascular injury or high blood pressure.  The Veteran was noted to have normal pressure readings during his periods of active service and there was no evidence of high blood pressure/hypertension until 2005.  Because service treatment records, which are complete, show no vascular injury, vascular disease, or symptoms of hypertension during active service, and such conditions would have ordinarily been recorded during service because the vascular system was evaluated during service, the weight of the evidence demonstrates that there were no "chronic" symptoms of hypertension during service.  

The Board next finds that the weight of the evidence is against a finding that symptoms of hypertension were continuously manifested since active service, including to a degree of ten percent disabling within one year of service separation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The earliest evidence of a hypertension diagnosis reflected in the evidence of record is shown in 2005, approximately 14 years after service separation.  The absence of post-service findings of, diagnosis of, or treatment for hypertension for over 14 years after service separation is one factor that tends to weigh against a finding of hypertension in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

The Veteran has asserted that he has experienced hypertension since his period of active service.  Such recent assertions, however, are inconsistent with, and outweighed by, other lay and medical evidence of record, including the Veteran's denial of high or low blood pressure on every report of medical history from 1988 to 2003.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Insomuch as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of hypertension falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the cardiovascular system is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Although the Veteran is competent to report having had high blood pressure readings at any given time, he has not been shown competent to identify latent symptoms of hypertension, or relate symptoms, patent or latent, to a diagnosis of hypertension.  The evidence does not show clinical documentation of hypertension until many years after service.  Consequently, the Veteran's opinion that purports to establish continuity of symptomatology or relate hypertension to active service is of no probative value. 

Next, service connection may be granted when the evidence establishes a medical nexus between a claimed disability and service.  When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In the current case, the Veteran has not submitted competent or probative medical evidence specifically indicating that his current hypertension is related to his period of service, to include as a result of his Gulf War service. The Veteran's elevated blood pressure readings have been assessed as a diagnosed condition not an unexplained undiagnosed illness. In conjunction with the January 2015 remand, an adequate and probative VA examination opinion was obtained in June 2015.  The examiner stated that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  As noted above, the examiner provided detailed rationale for her opinion.  Further, the examiner directly addressed the Veteran's claim regarding his Persian Gulf service, explaining that medical literature also did not support an etiological link  between hypertension and exposure to fumes, dust, or smoke.  

The Veteran's entire record, which at the time included his service treatment records, private and VA treatment records, and statements and testimony from the Veteran, was reviewed.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Thus, the Board finds this opinion to be the most probative evidence of record.

As to the Veteran's periods of ACDUTRA and INACDUTRA during his periods of Reserve and National Guard Service, the Veteran has not indicated that his hypertension had its onset during any period of ACDUTRA or INACDUTRA and the service treatment records do not demonstrate that the Veteran's hypertension had its onset during a period of ACDUTRA/INACDUTRA.  

Because the record does not show vascular injury, vascular disease, or chronic symptoms of hypertension during active service, continuous symptoms of hypertension since active service, hypertension manifested to a compensable degree within one year of active service separation, or hypertension otherwise related to active service, service connection for hypertension may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for hypertension is denied.  


REMAND

As it relates to the issues of service connection for benign paroxysmal (chronic sinus) and vertigo, the Board, in its January 2015 remand, indicated that prior VA examiners had ruled out a relationship between the Veteran's positional vertigo and benign paroxysmal (sinus) on the basis that these symptoms/findings were not noted during a period of active service.  However, they did not discuss the significance of the reported dizziness and documented losses of consciousness/vasovagal reactions he had during his first period of service, or his assertions that the conditions are related to his service in the Persian Gulf War and that they began affecting him after his headaches initially manifested in 1991.  The Board found the examination insufficient and ordered an additional VA examination.  The examiner was requested to record in detail the Veteran's history of vertigo and dizziness.  The examiner was also to record his history of exposures to various environmental hazards during the Persian Gulf War.  The examiner was also to confirm in a written report that the review included all pertinent documents of record, such as the STRs showing a history of losses of consciousness/vasovagal reactions in April 1984 (prior to active service) and May 1984 and September 1986 (during active service), and reports of headaches and insomnia in September 1991 during the separation examination, and post-service treatment records confirming the existence of vertigo beginning in 2002 and a 2004 finding of an old ischemic infarct.  The examiner was to then offer an opinion as to whether the Veteran's benign paroxysmal and vertigo (provided the latter two were due to a specific disease entity) were at least as likely as not (50 percent or greater probability) related to his May 1984 to February 1987 and/or January 1991 to October 1991 service, including the dizziness, losses of consciousness/vasovagal reactions and headaches and insomnia then reported to have initially manifested 3 to 6 months prior to separation.  If the benign paroxysmal and vertigo were found not to be due to a specific disease entity, it was to be indicated whether the symptoms thereof represented an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multi-symptom illness, which is defined by a cluster of signs or symptoms.  If the symptoms represented an objective indication of chronic disability resulting from an undiagnosed illness or a chronic multi-symptom illness, the examiner was to also describe the extent to which the illness had manifested.  

The Veteran was afforded the requested examination in June 2015.  At the time of the examination, the Veteran was noted to have been diagnosed with paroxysmal positional vertigo in February 2007.  The examiner observed that ENG testing in August 2007 had revealed left beating nystagmus and saccades right benign paroxysmal vertigo.  In a June 2015 medical opinion, the examiner stated that the condition claimed was less likely than not proximately due to or the result of the Veteran's service-connected condition.  As rationale for the opinion, the examiner stated that the Veteran's vertigo was of central origin per the videonystamogram report and that vertical of central origin did not respond to medications such as Antivert, meant for peripheral neuropathy, and that no further opinion could be based on the available data.  

Unfortunately, the examiner did not address the questions posed in the remand and the rationale that was provided was not pertinent to the questions posed in the prior remand.  

In the January 2015 remand, the Board also noted that VA examiners had previously ruled out a relationship between the Veteran's low back, right ankle and foot disabilities and his period of service but had neglected his competent lay assertions that he began experiencing pain in these joints during his active service (documented in the service treatment records (STRs) from both periods of his service) and that he had some sort of congenital condition, including involving a leg length discrepancy, which worsened during his service and was causing joint pain in multiple areas of his body.  The Board observed that post-service medical records confirmed he had low back and right ankle disabilities, variously diagnosed, including as inflammatory arthritis (affecting numerous other joints), and multiple abnormalities of both feet.  It also noted that the Veteran's service treatment records confirmed preexisting flat foot, i.e., pes planus.  The Board indicated that an additional VA examination was in order.  

The Board requested that the Veteran be scheduled for VA low back, right ankle and bilateral foot examinations.  The examiner was to record in detail the Veteran's history of right ankle pain since he injured his right ankle during his first period of active service, low back pain, including prior to his report thereof in 1991, and any foot symptomatology associated with his flat foot, first noted on entrance into the service.  The examiner was also to list all low back, right ankle, and bilateral foot disabilities shown to exist on examination and which were diagnosed during the course of this appeal.  The examiner was to, after acknowledging as true any reports of joint pain, offer an opinion as to whether the Veteran's low back, right ankle and/or bilateral foot disorder were at least as likely as not related to his May 1984 to February 1987 and/or January 1991 to October 1991 service, including the right ankle injury and/or reported joint pain affecting the low back, right ankle and feet.  If the bilateral foot disability was found not related to active service, the examiner was to offer an opinion as to whether it preexisted service and worsened therein.

As it relates to the ankle and feet, the Veteran was afforded a VA examination in June 2015.  Following examination, the examiner rendered the following opinion:  the ankle condition (bilateral calcaneal spurs) was less likely as not related to military service.  The examiner indicated that there was evidence that the Veteran sprained his right ankle in February 1986 and that a cast was placed on right leg in February 1986.  The examiner noted that the Veteran had a right ankle sprain during service that resolved after that time and that there was no more evidence of any continuity and chronicity of right ankle pain until year 2012, when there was documentation that the Veteran had ankle pain.  Service Treatment Records were noted to be silent toward any complaints about left ankle pain.  Bilateral calcaneal spurs were diagnosed by x-ray in year 2012, which was several years after service and were less likely as not related to service.  The examiner further indicated that the right ankle sprain and bilateral calcaneal spurs did not preexist service and were not aggravated by service.  

Unfortunately, the June 2015 examiner, as did the prior examiner, neglected to address the Veteran's competent lay assertions that he began experiencing pain in these joints during his active service (documented in the service treatment records (STRs) from both periods of his service) and had some sort of congenital condition, including involving a leg length discrepancy, which worsened during his service and was causing joint pain in multiple areas of his body.  Given the foregoing, additional development is required.  

As to the bilateral foot condition, the examiner opined that the condition of flat feet was less likely as not related to service and was less likely as not aggravated by service.  As rationale for the opinion the examiner indicated that at the April 1984 entrance examination, there was evidence of flat feet pointing out that this condition preexisted military service and there was no written evidence that this condition was aggravated beyond natural progression of the disease by service.  As to plantar fasciitis, the examiner indicated that it was less likely as not related to service or aggravated by service.  As to rationale, he indicated that this condition was diagnosed in year 2007, which was several years after service.  

Unfortunately, as was one of the bases for the prior remand, the June 2015 examiner also neglected to address the Veteran's  competent lay assertions that he began experiencing pain in these joints during his active service (documented in the service treatment records (STRs) from both periods of his service) and had some sort of congenital condition, including involving a leg length discrepancy, which worsened during his service and was causing joint pain in multiple areas of his body.  Given the foregoing, additional development is required.  

As to the request for service connection for a low back disorder, the Veteran was afforded a VA examination in June 2015 and an opinion was obtained in January 2016.  The examiner opined that the chronic low back pain secondary to (mild) lumbar degenerative disc disease with spondylosis was less likely than not caused by or a result of his active periods of service.  The examiner noted that military, private, and VA medical records were silent for the claimed condition at least within ten years after being released from active service.  The examiner indicated that there was no objective evidence of continuity or chronicity of low back pain until 2003.  As to rationale, the examiner indicated that the lumbar condition was diagnosed in 2003 (by x-ray).  He indicated that this diagnosis was made several years after service and that there was no objective evidence of continuity or chronicity of low back pain until 2003.  The examiner also stated that it was well known in medical literature that lumbar degenerative disc disease with spondylosis could be considered part of the normal aging process in patients older than 40 years old.  

Unfortunately, as was one of the bases for the prior remand, the June 2015 examiner also neglected to address the Veteran's competent lay assertions that he began experiencing pain in these joints during his active service (documented in the service treatment records (STRs) from both periods of his service) and had some sort of congenital condition, including involving a leg length discrepancy, which worsened during his service and was causing joint pain in multiple areas of his body.  Given the foregoing, additional development is required.  

As it relates to the  issue of service connection for stroke residuals, the Board notes that in the January 2015 remand, it was indicated that the Veteran was to be afforded an additional VA examination, with the examiner offering an opinion as to whether the stroke, discovered in 2004, at least as likely as not initially manifested during service in 1991 in the form of headaches and insomnia.

In conjunction with his claim, the Veteran was afforded a VA examination in June 2015.  Following examination, the examiner rendered an opinion that the claimed condition was at least as likely as not proximately due to or the result of the Veteran's service-connected condition.  As rationale for the opinion, the examiner indicated that the stroke residuals in the Veteran included memory changes, central nystagmus and headaches.  It was noted that the brain MRI consistently showed ischemic gliosis of the brain matter, a harbinger for CVA's usually propitiated by long-standing hypertension, was present in this Veteran.  He indicated that the CVA and residuals were secondary to the long-standing hypertension.  

The Board further observes that the cardiovascular examiner, when rendering her opinion about the Veteran's hypertension, indicated that the cerebral ischemic stroke on 2004 was caused by the chronic hypertension condition but the data showed that neither the hypertension nor the secondary stroke existed during active service.  However, the examiner indicated that as to the etiology of the stroke residuals, the opinion was to be supplied by the neurologist, which is the above noted opinion.  Unfortunately, neither of these opinions comply with the Board remand.  As such, additional development is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  If available, return the record to the examiner who performed the June 2015 VA examination relating to the Veteran's vertigo and sinus conditions.  Following a complete review of the record, the examiner is requested to render the following opinions:  

It is at least as likely as not (50 percent probability or greater) that any current sinus condition, and/or any vertigo, to include benign paroxysmal vertigo, are related to his May 1984 to February 1987 and/or January 1991 to October 1991 service, including the dizziness, losses of consciousness/vasovagal reactions, headaches, and insomnia then reported to have initially manifested 3 to 6 months prior to separation.  

When rendering this opinion the examiner must discuss the significance of the reported dizziness and documented losses of consciousness/vasovagal reactions, the Veteran had during his first period of service, and his assertions that the conditions are related to his service in the Gulf War.

Complete detailed rationale is requested for each opinion that is rendered.  

2.  Return the record to the examiner who performed the June 2015 VA examination of the ankles and feet.  Following a review of the record, the examiner is again requested to render the following opinions:  Is it at least as likely as not (50 percent probability or greater) that any current right ankle disorder is related to the Veteran's May 1984 to February 1987 and/or January 1991 to October 1991 service, including the right ankle injury or reported joint pain affecting the right ankle?  When rendering this opinion, the examiner should address the Veteran's competent lay assertions that he began experiencing pain in these joints during his active service (documented in the service treatment records (STRs) from both periods of his service) and had some sort of congenital condition, including involving a leg length discrepancy, which worsened during his service and was causing joint pain in multiple areas of his body.  

Complete detailed rationale must be provided.  

As to the bilateral foot disorders, the examiner is requested to render the following opinion:  Is it at least as likely as not (50 percent probability or greater) that any current bilateral foot disorder is related to the Veteran's May 1984 to February 1987 and/or January 1991 to October 1991 service?  If the bilateral foot disability is found not related to active service, the examiner should offer an opinion as to whether it preexisted service and worsened therein.  When rendering these opinions, the examiner should address the Veteran's competent lay assertions that he began experiencing pain in these joints during his active service (documented in the service treatment records (STRs) from both periods of his service) and had some sort of congenital condition, including involving a leg length discrepancy, which worsened during his service and was causing joint pain in multiple areas of his body.  

Complete detailed rational must be provided for each opinion that is rendered.

3.  Return the record to the examiner who performed the June 2015 VA examination of the back and provided the January 2016 opinion.  Following a review of the record, the examiner is again requested to render the following opinion: Is it at least as likely as not (50 percent probability or greater) that any current low back disorder is related to the Veteran's May 1984 to February 1987 and/or January 1991 to October 1991 service?  When rendering this opinion, the examiner should address the Veteran's competent lay assertions that he began experiencing pain in this joint during his active service (documented in the service treatment records (STRs) from both periods of his service) and had some sort of congenital condition, including involving a leg length discrepancy, which worsened during his service and was causing joint pain in multiple areas of his body.  

Complete detailed rationale must be provided.  

4.  If available, return the record to the examiner who performed the June 2015 VA neurological examination.  Following a review of the record, the examiner is render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current stroke residuals are related to the Veteran's period of active service.  When rendering this opinion the examiner is to reference the in-service findings of headaches and insomnia.  

The examiner is also requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current service-connected disorder, caused and/or aggravated (permanently worsened) the Veteran's stroke residuals.  

Complete detailed rationale is requested for each opinion that is rendered.  

5.  Next, review the examination reports to ensure they comply with the Remand directives.  If any do not, return them to the examiners for correction 

6.  Thereafter, readjudicate the remaining claims in light of this and all other relevant evidence.  For any claim that continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and allow them an appropriate time to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.
 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


